The defendant, for the first time in her application for rehearing, raises the point that this court was without appellate jurisdiction for the reason that only a question of fact is presented in the case and the amount involved is less than $2,000. She does not otherwise complain of the judgment. *Page 897 
In the case of State v. Standard Oil Company of Louisiana,182 La. 577, 162 So. 185, 186, the identical point here urged was raised in a motion to dismiss the appeal, and we held that this court did have appellate jurisdiction, reaffirming the holding in the case of State v. Rosenstream, Weiss  Co., 52 La.Ann. 2126, 28 So. 294, to the effect that "Where judicial interpretation of a tax statute is necessary to determine whether or not the tax as demanded is imposed by law, the question of legality vel non of the tax is raised, and the appeal taken may be to this court only." See, also, State v. Orfila, 116 La. 972, 41 So. 227; State v. Wenar, 118 La. 141, 42 So. 726; Downs v. Dunn, 162 La. 747,111 So. 82; and State v. Cedar Grove Refining Co., 178 La. 810,152 So. 531.
Rehearing refused.